Curia.

This is not technically an action of assault and battery. The gist of the action, is the loss of service; and the titie to land not coming in question, the plaintiff is entitled to Common Pleas costs only. The practice, insisted on, of allowing for the travel of witnesses, without actual travel being shown by affidavit is erroneous. For aught that appears, the witnesses, in this case, may have all resided within a few rods of the place of travel. The affidavit should show the probable amount of travel. There must be a re-taxation, on both grounds.
Rule accordingly.